681 F.2d 1133
Trinidad SANCHEZ-ESCARENO, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 79-7200.
United States Court of Appeals,Ninth Circuit.
July 19, 1982.

Francisco J. Barba, San Francisco, Cal., for petitioner.


1
Chester J. Halicki, Washington, D. C., argued, for respondent; James P. Morris, Lauri Steven Filppu, Washington, D. C., on brief.

ORDER

2
Before TANG and PREGERSON, Circuit Judges, and KELLEHER,* District Judge.


3
Petitioner, Trinidad Sanchez-Escareno, appeals from the decision of the Bureau of Immigration Appeals (BIA) affirming a voluntary departure order.


4
Sanchez relies on an injunction issued in the class action case of Silva v. Bell, 76 C 4268 (N.D.Ill. Oct. 10, 1978) to support his argument that he should not be deported.  Petitioner was a member of the class originally protected by the Silva injunction.  Since the BIA decision in this case, the Silva injunction has been dissolved.  See Silva v. Smith, No. 76 C 4268 (N.D.Ill. Dec. 18, 1981) (order dissolving injunction).  Thus, Petitioner's argument based on Silva is now moot.  DeFunis v. Odegaard, 416 U.S. 312, 94 S.Ct. 1704, 40 L.Ed.2d 164 (1974).


5
Petitioner raises several constitutional objections to the INS deportation order.  We find, however, that petitioner's constitutional arguments are meritless.


6
The petition for review, as to the Silva issue, is dismissed as moot.  Petitioner's other arguments being without merit, the deportation order is affirmed.


7
IT IS SO ORDERED.



*
 Honorable Robert J. Kelleher, United States District Judge for the Central District of California, sitting by designation